UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Information About the Review and Approval of the Funds Management Agreement 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover The Dreyfus Fund Incorporated The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for The Dreyfus Fund Incorporated, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the economy and stock market.A credit crunch that originated in 2007 in the U.S. sub-prime mortgage market exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Sean P. Fitzgibbon, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008,The Dreyfus Fund Incorporated produced a total return of 38.21%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, provided a total return of 36.99% for the same period. 2 Stocks suffered steep declines during 2008 due to slowing economic growth and a financial crisis that limited the availability of capital for corporations, consumers and investors.All sectors of the S&P 500 Index experienced substantial declines, contributing to the benchmarks worst performance for a single calendar year since the 1930s.While the fund outperformed its benchmark in some sectors, weak individual stock selections in others, particularly the health care and industrial sectors, caused its performance to lag the benchmark. The Funds Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. To pursue these goals, the fund focuses on large-capitalization U.S. companies with strong positions in their industries and catalysts that can trigger a price increase. We use fundamental analysis to create a broadly diversified portfolio composed of a blend of growth stocks, value stocks and stocks that exhibit characteristics of both investment styles. We select stocks based on how shares are priced relative to the underlying companys perceived intrinsic worth, the sustainability or growth of earnings or cash flow, and the companys financial health. Avoiding Some of the Markets Weakest Stocks The stock market proved exceptionally volatile in 2008. Most energy and basic materials stocks rose sharply over the first half of the year in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) response to strong global demand for industrial commodities, but plunged over the second half as economic growth slowed and demand waned. U.S. home prices deflated, undermining the value of securi-tized mortgage instruments and leading to the failure of several major Wall Street firms. Financial institutions curtailed lending to corporate and individual borrowers, making it more difficult for them to fund operations and purchases, respectively.The unemployment rate surged, and consumer confidence plunged. In late November, the National Bureau of Economic Research confirmed that the U.S. economy was mired in its first recession since 2001. Health Care and Industrial Holdings Lagged Market Averages Our stock selection fell short in the health care sector.We had established a substantially overweighted position in pharmaceutical giant Merck & Co., which was sold during the reporting period because we believed that concerns about the efficacy of one of the companys key drugs were overblown. However, studies eventually indicated less effective results from the Merck therapy, causing the stock to decline further. This was compounded by slowing momentum in their vaccine business, which had played a significant role in our thesis. Another health care holding, medical equipment maker Thermo Fisher Scientific, lost ground as pharmaceutical companies cut back on research and development budgets in the weakening economy. The industrials sector also generally disappointed. Dramatically slowing global economic growth triggered sharp declines among construction and heavy equipment makers during the second half of 2008.Terex, a construction equipment manufacturer, fell precipitously, causing us to eliminate the position. Eaton, a producer of electrical systems for automotive and other purposes, also suffered sharp declines before the fund sold its position. While the fund held some of the markets hard-hit financial stocks, such as Bank of America, Citigroup andWachovia, we generally limited exposure to companies that we believed were of questionable credit quality.As a result, the fund outperformed its benchmark in the financials sector, 4 particularly during the third quarter of 2008. Holdings such as Wells Fargo & Company and ACE Ltd. preserved more of their value than the sector as a whole.The fund also achieved relatively strong performance in the utilities sector by focusing on companies with strong balance sheets, such as American Electric Power and Southern. Other relatively good performers included Delta Air Lines, which benefited during the final months of the year from declining fuel prices and an improving cost structure; and Family Dollar Stores, which was bolstered by consumers increasingly cost-conscious buying habits. Positioned for Current Weakness and Eventual Recovery As 2009 begins, we believe the market has shown signs of stabilizing as investors appear to come to grips with the real problems  and potential opportunities  of todays economic climate.We have been focusing on the quality of company balance sheets and their potential vulnerability to the ongoing financial crisis. At the same time, we have begun to adopt positions in companies that we believe were punished too severely during the downturn, potentially positioning them to benefit more strongly as investors return to a focus on underlying business fundamentals in an eventual economic recovery. For example, in the industrials sector, we have increased the funds exposure to companies that we believe can benefit from increased government spending on infrastructure projects, as well as companies that are capturing market share from weaker competitors during this difficult time. January 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in The Dreyfus Fund Incorporated on 12/31/98 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Fund Incorporated from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Expenses paid per $1,000  $3.25 Ending value (after expenses) $700.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Expenses paid per $1,000  $3.86 Ending value (after expenses) $1,021.32  Expenses are equal to the funds annualized expense ratio of .76%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2008 Common Stocks99.9% Shares Value ($) Consumer Discretionary10.0% Carnival Darden Restaurants Family Dollar Stores Gap Home Depot International Game Technology Kohls 113,630 a News, Cl. A News, Cl. B Omnicom Group Ross Stores SK Equity Fund, LP (Units) 1.28 c Time Warner Consumer Staples13.9% Cadbury, ADR Coca-Cola Enterprises Colgate-Palmolive CVS Caremark Dean Foods 378,970 a Energizer Holdings 104,950 a Kraft Foods, Cl. A Lorillard PepsiCo Philip Morris International Wal-Mart Stores Energy13.8% Anadarko Petroleum Chevron ENI, ADR Exxon Mobil 8 Common Stocks (continued) Shares Value ($) Energy (continued) Halliburton 252,912 4,597,940 Hess 155,580 8,345,311 Marathon Oil 405,530 11,095,301 National Oilwell Varco 242,370 a 5,923,523 Occidental Petroleum 268,680 16,118,113 Williams 282,070 4,084,374 XTO Energy 428,765 15,122,542 Financial11.3% ACE 181,210 9,589,633 American Express 150,870 2,798,638 Bank of America 892,162 12,561,641 Charles Schwab 358,800 5,801,796 Fifth Third Bancorp 630,960 5,211,730 First Horizon National 583,221 6,164,641 Hudson City Bancorp 484,260 7,728,790 JPMorgan Chase & Co. 470,540 14,836,126 KeyCorp 601,470 5,124,524 U.S. Bancorp 263,080 6,579,631 Wells Fargo & Co. 523,470 15,431,896 Health Care15.0% Amgen 182,890 a 10,561,897 Baxter International 314,750 16,867,452 Cephalon 52,840 a 4,070,794 Covidien 162,365 5,884,108 Galen Partners II, LP (Units) 0.47 c 60,204 Gilead Sciences 166,380 a 8,508,673 Hospira 143,630 a 3,852,157 Laboratory Corp. of America Holdings 63,200 a 4,070,712 Life Technologies 160,750 a 3,747,082 Medtronic 351,040 11,029,677 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Novartis, ADR Pfizer Schering-Plough Thermo Fisher Scientific 325,170 a Vertex Pharmaceuticals 203,320 a Industrial11.1% Delta Air Lines 540,120 a Dover Emerson Electric FedEx Fluor General Electric KBR L-3 Communications Holdings Masco Parker Hannifin Republic Services Tyco International Information Technology15.6% Accenture, Cl. A Apple 138,676 a Cisco Systems 1,045,263 a Google, Cl. A 24,393 a Hewlett-Packard Intel 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) McAfee 148,605 a 5,137,275 Microsoft 901,090 17,517,190 Nokia, ADR 420,070 6,553,092 Oracle 480,578 a 8,520,648 QUALCOMM 304,996 10,928,007 Taiwan Semiconductor Manufacturing, ADR 799,790 6,318,341 Visa, Cl. A 75,710 3,970,990 Materials1.9% Freeport-McMoRan Copper & Gold 73,550 1,797,562 International Paper 277,950 3,279,810 Mosaic 150,140 5,194,844 Pactiv 221,720 a 5,516,394 Telecommunication Services2.6% AT & T 563,700 16,065,450 Metropcs Communications 323,086 a 4,797,827 Utilities4.7% American Electric Power 381,580 12,698,982 Dominion Resources 226,420 8,114,893 Sempra Energy 239,230 10,198,375 Southern 208,540 7,715,980 Total Common Stocks (cost $974,229,805) The Fund 11 STATEMENT OF INVESTMENTS (continued) Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $793,000) 793,000 b Total Investments (cost $975,022,805) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $138,464 representing .02% of net assets at December 31, 2008 (see below). Net Acquisition Purchase Assets Issuer Date Price ($)  (%) Valuation ($)  Galen Partners II, LP (Units) 5/6/94-1/3/97 751,784 .01 127,987 per unit SK Equity Fund, LP (Units) 3/8/95-9/18/96 257,039 .01 60,999 per unit  Average cost per unit.  The valuation of these securities has been determined in good faith under the direction of the Board of Directors. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 15.6 Consumer Discretionary 10.0 Health Care 15.0 Utilities 4.7 Consumer Staples 13.9 Telecommunication Services 2.6 Energy 13.8 Materials 1.9 Financial 11.3 Money Market Investment .1 Industrial 11.1  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Unaffiliated issuers Affiliated issuers Receivable for investment securities sold Dividends and interest receivable Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(a) Cash overdraft due to Custodian Payable for investment securities purchased Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Shares Outstanding (500 million shares of $1 par value Common Stock authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Income: Cash dividends (net of $206,013 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(a) Professional fees Custodian feesNote 3(a) Prospectus and shareholders reports Registration fees Directors fees and expensesNote 3(b) Loan commitment feesNote 2 Interest expenseNote 2 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Net realized gain on investments Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended December 31, Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: The Dreyfus Fund Incorporated (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the Funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors,certain factors may be considered such as:fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange.
